                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                       Civil Action No.: 3:18-CV-00665-FDW-DCK

BARBARA THAXTON AND ANGELA D.
MAYES, Individually and on behalf of
themselves and all other similarly situated
current and former employees,

Plaintiffs,

v.
                                                       JOINT MOTION FOR SETTLEMENT
BOJANGLES’ RESTAURANTS, INC., a                                 APPROVAL
Delaware Corporation, and BOJANGLES’,
INC., a Delaware Corporation,

                   Defendants.


       Plaintiffs Barbara Thaxton and Angela D. Mayes, on behalf of themselves and others

similarly situated (“Plaintiffs”), and Defendants Bojangles’ Restaurants, Inc. and Bojangles’ Inc.

(“Defendants,” and collectively with Plaintiffs, the “Parties”), by their undersigned counsel,

jointly move that this Court approve the Parties’ proposed settlement of this action. In the

action, Plaintiffs assert claims for alleged unpaid wages under the Fair Labor Standards Act, 29

U.S.C. § 216(b) (the “FLSA”). The Parties respectfully submit that the terms of the settlement

are fair, reasonable and resolve a bona fide dispute between the Parties regarding liability and

damages.

       In support of this Motion, the Parties state:

       1.      On September 2, 2017, Plaintiffs Thaxton and Mayes filed a putative opt-in

collective action in the Eastern District of Tennessee against Defendants Bojangles’ Restaurants,

Inc. and Bojangles’, Inc. (“Defendants”) on behalf of themselves and others similarly situated




     Case 3:18-cv-00665-MOC-DCK Document 178 Filed 10/07/19 Page 1 of 6
alleging that they and other Assistant Unit Directors, as former or current employees, were

misclassified as exempt under the FLSA (the “Action”).

       2.      On October 31, 2018, the District Court for the Eastern District of Tennessee

entered an order conditionally certifying a collective action consisting of current and former

employees who were misclassified as exempt Assistant Unit Directors at Defendants’ restaurants

located in the United States during the three years preceding the order.

       3.      On December 13, 2018, the District Court for the Eastern District of Tennessee

transferred the Action to the Western District of North Carolina.

       4.      The parties conducted extensive discovery, which included the completion and

return of nearly 400 opt-in Plaintiff questionnaires, Defendants’ responses to more than 300 sets

of interrogatories and production of more than 35,000 pages of documents, and the depositions

of 35 witnesses.

       5.      Counsel for the Parties vigorously pursued their positions and the rights of their

clients through extended legal and factual analysis, discovery, and informal exchanges of

information, and have engaged in good faith, arms-length negotiations regarding settlement,

including a mediation with Carl Horn III as mediator.

       6.      Following mediation on September 13, 2019, the Parties agreed to the specific

terms by which they would settle all claims in the Action and executed a document

memorializing their agreement (the “Settlement Agreement” or the “Agreement”). A copy of the

executed Settlement Agreement is attached to this Motion as Exhibit A.

       7.      The Agreement provides that Defendants will pay One Hundred Ninety Thousand

Dollars ($190,000) to the 385 Eligible Opt-In Plaintiffs, which amount will be allocated based on

factors including: (1) his/her dates of employment; (2) his/or her “regular rate” of pay calculated




                                                 2
     Case 3:18-cv-00665-MOC-DCK Document 178 Filed 10/07/19 Page 2 of 6
based on salary information from Defendants’ records; (3) the hours that he/she reported

working during the relevant time period; and (4) his/her service in this Action, if any.

       8.      The Agreement provides further that Defendants will pay One Hundred Twenty

Thousand Dollars ($120,000) to Plaintiffs’ counsel for attorneys’ fees and settlement

administration, and an additional Sixty-Five Thousand Dollars ($65,000) for costs. The Parties

acknowledge that these payments are reasonable in view of the expenses and fees incurred by

Plaintiffs’ counsel in preparing and filing the complaint, responding to written discovery

requests, and defending Plaintiffs’ depositions. The Parties also note that the amount to be paid

in attorneys’ fees, settlement administration, and costs is less than the compensation to be paid to

the Eligible Opt-In Plaintiffs.

       9.      The Settlement Agreement fully reflects a bona fide compromise between the

Parties. Defendants have denied and continue to deny each of the claims and contentions alleged

by all Plaintiffs in this Action, deny any wrongdoing or legal liability arising out of or related to

any of the facts or conduct alleged in this Action, believe that they have valid defenses to

Plaintiffs’ claims, contend that all of their employees have been compensated in compliance with

the law, and contend that Plaintiffs’ claims are not appropriate for certification as a collective

action. The Parties nevertheless desire to avoid the expense, burden, diversion and risk of

protracted litigation as to all Plaintiffs and wish to put to rest and fully and finally settle the

Action and all controversies between the Eligible Opt-In Plaintiffs and Defendants relating to

wage and hour matters.

       10.     The Agreement is fair and reasonable when judged in light of the following

factors deemed relevant by the courts in approving FLSA settlements:              (1) the extent of

discovery that has taken place; (2) the stage of the proceedings; (3) the absence of fraud or




                                                 3
     Case 3:18-cv-00665-MOC-DCK Document 178 Filed 10/07/19 Page 3 of 6
collusion in the settlement; (4) the experience of counsel who have represented the plaintiffs; (5)

the opinions of class counsel and class members after receiving notice of the settlement whether

expressed directly or through failure to object, and; and (6) the probability of plaintiff’s success

on the merits and the amount of the settlement in relation to the potential recovery. Blaney v.

Charlotte-Mecklenburg Hosp. Auth., No. 3:10-CV-592, 2012 WL 13012965, at *1 (W.D.N.C.

Aug. 14, 2012).

       11.     With respect to the factors enumerated above:

               (1) The parties engaged in extensive discovery, as described in detail above;

               (2) The Court’s deadline for completing discovery expired only ten days after the

               Parties reached the proposed settlement, and the Parties acknowledge that

               settlement presents a better outcome than continuing to engage in expensive,

               protracted litigation with risks to both Parties;

               (3) There is no fraud or collusion in the settlement;

               (4) Plaintiffs’ counsel has more than 30 years’ experience practicing law and

               regularly represents employees asserting claims under the FLSA;

               (5) Counsel for Plaintiffs and Defendants have concluded, based on their

               investigation, and taking into account the contested factual and legal issues

               involved, the expense and time necessary to prosecute the Action through trial,

               the risks and costs of further prosecution of the Action, the uncertainties of

               complex litigation, the bona fide disputes over FLSA coverage of Plaintiffs’

               claims, and the substantial benefits to be received pursuant to the Agreement, that

               a settlement on the terms set forth in the Agreement is fair, reasonable, and

               adequate, and is in the best interest of all Parties; and




                                                  4
     Case 3:18-cv-00665-MOC-DCK Document 178 Filed 10/07/19 Page 4 of 6
                 (6) The proposed settlement reflects that Plaintiffs’ claims for unpaid overtime

                 compensation have a limited potential recovery because of their length of service

                 and hours worked and further reflects Defendants’ contention that Plaintiffs’

                 claims are not appropriate for certification as a collective action due to

                 dissimilarities among class members’ working experiences at Defendants’

                 restaurants that may impair their likelihood of success.1

        12.      Should the Court approve the Settlement Agreement, the Parties will enter a

Stipulation of Dismissal with Prejudice of this Action, pursuant to the terms of, and as required

by, the Settlement Agreement.

        WHEREFORE, Plaintiffs Barbara Thaxton and Angela D. Mayes, on behalf of

themselves and others similarly situated, and Defendants Bojangles’ Restaurants, Inc. and

Bojangles’ Inc. jointly move that this Court review their proposed Settlement Agreement and

enter an Order approving the Agreement.

        This 7th day of October, 2019.

/s/ J. Russ Bryant                                           /s/ Charles E. Johnson
Gordon E. Jackson* (TN BPR #08323)                           Charles E. Johnson
James L. Holt, Jr.* (TN BPR #012123)                         N.C. Bar No. 9890
J. Russ Bryant* (TN BPR #33830)                              cejohnson@robinsonbradshaw.com
Paula R. Jackson* (TN BPR #20149)                            Brian L. Church
Robert E. Turner, IV* (TN BPR #35364)                        N.C. Bar No. 39581
Nathaniel A. Bishop* (TN BPR #35944)                         bchurch@robinsonbradshaw.com
                                                             Gabriel J. Wright
JACKSON SHIELDS YEISER & HOLT                                N.C. Bar No. 52472
Attorneys at Law                                             gwright@robinsonbradshaw.com
262 German Oak Drive
Memphis, Tennessee 38018                                     ROBINSON, BRADSHAW & HINSON, P.A.
Tel: (901) 754-8001                                          101 N. Tryon St., Ste. 1900
Fax: (901) 759-1745                                          Charlotte, North Carolina 28246

1
  Relevant facts and contentions of the Parties are described more particularly in a supporting brief, filed
simultaneously herewith, and Plaintiffs’ Motion for Conditional Certification (E.D.Tenn. Case No.
1:17−cv−00269−TRM−CHS, Dkt. 40 (May 1, 2018)) and Defendants’ Opposition thereto (E.D.Tenn. Case No.
1:17−cv−00269−TRM−CHS, Dkt. 62 (August 3, 2018)).


                                                       5
      Case 3:18-cv-00665-MOC-DCK Document 178 Filed 10/07/19 Page 5 of 6
gjackson@jsyc.com                         Telephone:    704.377.2536
jholt@jsyc.com                            Facsimile:    704.378.4000
rbryant@jsyc.com
pjackson@jsyc.com                         Attorneys for Defendants
rturner@jsyc.com
nbishop@jsyc.com

* Admitted Pro Hac Vice

&

Philip J. Gibbons, Jr.
GIBBONS, LEIS, PLLC
14045 Ballantyne Corporate Pl. #325
Charlotte, NC 28277
phil@gibbonsleis.com

Attorneys for Plaintiffs




                                      6
     Case 3:18-cv-00665-MOC-DCK Document 178 Filed 10/07/19 Page 6 of 6
